Citation Nr: 0534115	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1982.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Boston, 
Massachusetts that denied service connection for tinnitus, 
and granted a 10 percent rating for service-connected 
bilateral hearing loss.  A Board hearing was requested and 
scheduled, but the veteran failed to report for such hearing.


FINDINGS OF FACT

1.  The veteran has current tinnitus which is related to his 
active service.

2.  The veteran's bilateral hearing loss is currently 
manifested by Level IV hearing in the right ear and Level III 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 
(2005).

2.  Bilateral hearing loss is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.

In addition, the veteran and his representative were also 
provided with a copy of the appealed rating decision, a 
February 2003 rating decision, and a September 2003 Statement 
of the Case (SOC).  These documents provided them with notice 
of the law and governing regulations, including the 
requirements for an increased rating for hearing loss, as 
well as the reasons for the determinations made regarding his 
claims.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  In addition, the veteran 
has been an active participant in the claims process, and 
there is no indication that additional pertinent evidence 
exists.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 



Analysis

Service Connection for Tinnitus

The veteran claims service connection for tinnitus which he 
asserts was incurred as a result of noise exposure during 
basic training in military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service personnel records reflect that the veteran's primary 
military occupational specialty was that of a food service 
specialist.  Service medical records are negative for 
tinnitus, and reflect that hearing loss was noted on entrance 
medical examination in December 1976, during service, and on 
separation medical examination in April 1982.  Service 
medical records reflect that in March 1979, the veteran was 
assaulted and received a head injury.  Records dated in 
October 1979 reflect that the veteran reportedly received a 
head injury two months previously.

In December 1986, the veteran filed a claim for service 
connection for bilateral hearing loss; he did not claim 
service connection for tinnitus.

In May 1988, the veteran reported that on that day, his 
hearing had been evaluated at a VA facility; he enclosed a 
copy of a report of audiometric testing.  He reported that he 
worked in a semi-noisy environment, and that he planned to 
change jobs.  He gave a history of bilateral hearing loss 
since military service, when he was exposed to noise 
including an M-60, gunfire, explosions, and aircraft.  He 
denied ringing in his ears, and denied a history of 
infections.  On VA examination in July 1988, he only 
complained of hearing loss.

The first evidence reflecting that the veteran complained of 
tinnitus is a report of a December 1991 VA examination.  He 
also complained of ear infections that did not go away.  The 
examiner diagnosed intermittent bilateral tinnitus, by 
history, and bilateral sensorineural deafness.

An October 1996 VA discharge summary reflects that the 
veteran gave a history of motor vehicle accidents in 1982, 
1994, and 1996.  He reportedly had a probable skull fracture 
during the 1982 accident.  He complained of chronic 
intermittent tinnitus.

At an October 2002 VA examination, the veteran complained of 
constant bilateral high-pitched tinnitus that began in the 
military from gunfire and grenade use.  He reported acoustic 
trauma after firing an M-60 without hearing protection.  He 
denied occupational noise exposure.  He reported receiving 
brain trauma and ear drainage in a car accident in 1982.  The 
examiner noted that she had reviewed the veteran's claims 
file, and opined that the etiology of the veteran's hearing 
loss and tinnitus was consistent with his tinnitus of 
military noise exposure.

An October 2002 VA outpatient treatment record reflects that 
the veteran gave a history of vertigo since 1996 when he had 
a collision with a truck.  During episodes of vertigo, his 
hearing loss and tinnitus increased.  The pertinent 
diagnostic assessment was Meniere's disease of long-standing 
duration.

By a statement dated in November 2002, the veteran said he 
had tinnitus 90 percent of the time since separation from 
service.  He reiterated his assertions in subsequent 
statements.

Evidence against the veteran's claim includes the lack of 
evidence of tinnitus (including any complaints of tinnitus) 
in service or after service until 1991, evidence that the 
veteran suffered a severe head injury in 1982, after 
separation from service, and evidence that the veteran was 
exposed to noise during post-service employment.  Evidence 
for the claim includes service medical records reflecting an 
in-service head injury, the veteran's contentions, and the 
October 2002 medical opinion by a VA examiner, linking the 
current tinnitus with noise exposure in service.

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the positive and negative 
evidence in this claim is in equipoise, and thus service 
connection is warranted for tinnitus.  

Increased Rating for Bilateral Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In a June 1987 rating decision, the RO established service 
connection for bilateral hearing loss, rated noncompensable.  
This rating remained in effect for many years.

Records from the Social Security Administration (SSA) reflect 
that in December 1996, the veteran was awarded disability 
benefits based on cervical disc disease and hearing loss 
partially compensated by hearing aids.  

In August 2002, the veteran filed a claim for an increased 
rating for bilateral hearing loss.

VA medical records reflect that the veteran wears hearing 
aids.  In September 2002, the veteran underwent surgery to 
remove an exostosis from the left external auditory canal.  
The left tympanic membrane was perforated and repaired during 
the surgery.

Audiometric testing performed in October 2002 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
45
55
80
80
65
LEFT
40
55
80
90
66

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear.  
The diagnosis was moderately severe to severe sensorineural 
hearing loss in the right ear and moderate to severe 
sensorineural hearing loss in the left ear.  

By a statement dated in November 2002, the veteran reported 
that his bilateral hearing loss had worsened in the past 
three years.  He said he could not work due to his bilateral 
hearing loss and due to a cervical spine disability.

In a January 2003 rating decision, the RO granted a 10 
percent rating for bilateral hearing loss.

The test results from the October 2002 VA audiological 
examination show the average threshold (for the frequencies 
of 1000, 2000, 3000, and 4000 hertz) was 65 decibels for the 
right ear with speech discrimination of 76 percent.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level IV 
hearing in the right ear.  At this examination, the average 
threshold (for the frequencies of 1000, 2000, 3000, and 4000 
hertz) was 66 decibels for the left ear with speech 
discrimination of 84 percent. Under Table VI of 38 C.F.R. § 
4.85, this also translates to Level III hearing in the left 
ear.  Applying Table VII of 38 C.F.R. § 4.85, Level IV 
hearing for the right ear and Level III hearing for the left 
ear, warrants a 10 percent rating for bilateral hearing loss 
under Diagnostic Code 6100.  

In addition, the findings on audiological examination do not 
fall within the parameters of 38 C.F.R. § 4.86, as the 
findings in all frequencies are not 55 decibels or greater, 
nor is the puretone threshold 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).  In the absence of 
evidence that the hearing loss alone causes marked 
interference with employment or has required frequent periods 
of hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Evidence indicates employment 
impairment results primarily from a neck condition.

The preponderance of the evidence is against the grant of an 
increased rating for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted, subject to 
controlling regulations governing the payment of monetary 
awards.

An increased rating for bilateral hearing loss is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


